Citation Nr: 9931545	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-21 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral inguinal hernia.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for 
bilateral inguinal hernia and assigned a noncompensable 
evaluation, effective September 8, 1995.  A November 1997 
rating decision granted an increased evaluation of 10 percent 
for bilateral inguinal hernia, effective September 8, 1995.  
The veteran indicated in a January 1998 letter that he wanted 
to continue his appeal.  He failed to appear for a hearing 
before the undersigned at the RO scheduled for September 11, 
1997.


REMAND

The veteran contends that a higher evaluation is warranted 
for his bilateral inguinal hernia because the left inguinal 
hernia has recurred and the surgical repairs of the right 
inguinal hernia have left him with a lot of pain.  

At an October 1997 VA examination, the veteran was found to 
have a recurrent hernia on the left with neuralgia due to 
hernia repair.  The right inguinal hernia repair was found to 
be intact.  Although the examiner noted that the veteran had 
undergone three surgical repairs of the right hernia, he did 
not address whether the veteran had any pain associated with 
the postoperative residuals of the right inguinal hernia.  
Similarly, at a July 1998 VA examination, the examiner found 
that the veteran had a recurrent left inguinal hernia and no 
hernia on the right side.  He noted the veteran's complaint 
of pain in the inguinal areas but provided no assessment of 
this alleged pain. 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claim.  When the requested 
information and any necessary 
authorization have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  

2.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the current extent of 
the impairment from the veteran's 
bilateral inguinal hernia 
disability.  With respect to each 
inguinal hernia found to be present, 
the examiner should describe its 
size, indicate whether it is small, 
readily reducible and well supported 
by a truss or belt and whether it is 
irremediable.  In addition, the 
examiner should identify any 
residuals of the multiple surgical 
repairs of the bilateral inguinal 
hernia, to include any neuralgia.  
The examiner should specifically 
assess the nature and extent of any 
pain associated with the disability.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  Any indicated studies 
should be performed, and the claims 
folder must be made available to and 
reviewed by the examiner.  The 
rationale for all opinions expressed 
should also be provided.  

3.  Thereafter, the RO should review 
the claims folder and ensure that 
all development actions, including 
the medical examination and 
requested opinion, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  
The RO should also consider whether 
the case should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration. 

4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and afford the veteran an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




